Exhibit 10.1
VF CORPORATION
AWARD CERTIFICATE
Restricted Stock Units
Number of RSUs Awarded:

To:   (“Participant”)

I am pleased to advise you that you have been awarded the number of Restricted
Stock Units (“RSUs”) set forth above under VF Corporation’s 1996 Stock
Compensation Plan, as amended (the “1996 Plan”), subject to the terms and
conditions set forth in the 1996 Plan and the attached Appendix.

            VF CORPORATION
      By:           Eric C. Wiseman        Chairman and Chief Executive Officer 
   

Dated:                             , 201_ (“Grant Date”)

1



--------------------------------------------------------------------------------



 



VF CORPORATION
APPENDIX TO
AWARD CERTIFICATE
Terms and Conditions Relating to
Restricted Stock Units

1.   Grant of RSUs.

          (a) Grant of RSUs Under 1996 Plan. Participant has been granted the
Restricted Stock Units (“RSUs”) specified in the Award Certificate under VF
Corporation’s (the “Company’s”) 1996 Plan, copies of which have been provided to
Participant. All of the terms, conditions, and other provisions of the 1996 Plan
are hereby incorporated by reference into this document. Capitalized terms used
in this document but not defined herein shall have the same meanings as in the
1996 Plan. If there is any conflict between the provisions of this document and
the mandatory provisions of the 1996 Plan, the provisions of the 1996 Plan shall
govern. By accepting the grant of the RSUs, Participant agrees to be bound by
all of the terms and provisions of the 1996 Plan (as presently in effect or
later amended), the rules and regulations under the 1996 Plan adopted from time
to time, and the decisions and determinations of the Committee made from time to
time.
          (b) Certain Restrictions. Until RSUs have become vested in accordance
with Section 2(e), RSUs shall be subject to a risk of forfeiture as provided in
the 1996 Plan and this document. Until such time as each RSU has become settled
by delivery of a share in accordance with Section 4, such RSU will be
nontransferable, as provided in the 1996 Plan and Section 2(d). Participant is
subject to the VF Code of Business Conduct and related policies on insider
trading restricting Participant’s ability to sell shares of the Company’s Common
Stock received in settlement of RSUs, which may include “blackout” periods
during which Participant may not engage in such sales.

2.   General Terms of RSUs.

          (a) Nature of RSUs. Each RSU represents a conditional right of
Participant to receive, and a conditional obligation of the Company to deliver,
one share of the Company’s Common Stock at the times specified hereunder and
subject to the terms and conditions of the 1996 Plan and this document. Each RSU
constitutes an award under Article IX of the 1996 Plan (including Section 9.6
thereof), representing a bookkeeping unit which is an arbitrary accounting
measure created and used solely for purposes of the 1996 Plan and this
Agreement. RSUs do not represent ownership rights in the Company, shares of
Common Stock, or any asset of the Company.
          (b) Account. An account will be maintained for Participant for
purposes of this Award, to which the total number of RSUs granted and any RSUs
resulting under Section 2(c) shall be credited. An individual statement relating
to Participant’s Account will be issued not less frequently than annually. Such
statement shall report the amount of RSUs credited to Participant’s Account
(i.e., not yet settled), transactions in the Account during the period covered
by the statement, and other information deemed relevant by the Company. Such
statement may be combined with or include information regarding other plans and
compensatory arrangements affecting Participant. A Participant’s statements may
evidence the Company’s obligations in respect of RSUs without the need for the
Company to enter into a separate agreement relating to such obligations;
provided, however, that any statement containing an error shall not represent a
binding obligation to the extent of such error.

2



--------------------------------------------------------------------------------



 



          (c) Dividend Equivalents and Adjustments. Dividend equivalents shall
be paid or credited on RSUs as follows; provided, however, that the Committee
may vary the manner and terms of crediting dividend equivalents, for
administrative convenience or any other reason, provided that the Committee
determines that any alternative manner and terms result in equitable treatment
of Participant:

  (i)   Regular Cash Dividends. At the time of settlement of RSUs under
Section 4(a), the Company shall determine the aggregate amount of regular cash
dividends that would have been payable to Participant, based on record dates for
dividends since the Grant Date, if the vested RSUs then to be settled had been
outstanding shares of Common Stock at such record dates (without compounding of
dividends but adjusted to account for splits and other extraordinary corporate
transactions). Such aggregate cash amount will be converted to a number of
shares by dividing the amount by the Fair Market Value of a share of Common
Stock at the settlement date.     (ii)   Common Stock Dividends and Splits. If
the Company declares and pays a dividend or distribution on Common Stock in the
form of additional shares of Common Stock, or there occurs a forward split of
Common Stock, then the number of RSUs credited to Participant’s Account as of
the payment date for such dividend or distribution or forward split shall be
automatically adjusted by multiplying the number of RSUs credited to the Account
as of the record date for such dividend or distribution or split by the number
of additional shares of Common Stock actually paid as a dividend or distribution
or issued in such split in respect of each outstanding share of Common Stock.  
  (iii)   Adjustments. If the Company declares and pays a dividend or
distribution on Common Stock that is not a regular cash dividend and not in the
form of additional shares of Common Stock, or if there occurs any other event
referred to in Article XI of the 1996 Plan, the Committee shall adjust the
number of RSUs credited to Participant’s Account in a manner that will prevent
dilution or enlargement of Participants’ rights with respect to RSUs, in an
equitable manner determined by the Committee.     (iv)   Risk of Forfeiture and
Settlement of RSUs Resulting from Dividend Equivalents and Adjustments. RSUs
which directly or indirectly result from dividend equivalents on or adjustments
to an RSU shall be subject to the same risk of forfeiture as applies to the
granted RSU and will be settled at the same time as the granted RSU.

            (d) Non-Transferability. Unless otherwise determined by the
Committee, neither Participant nor any beneficiary shall have the right to,
directly or indirectly, alienate, assign, transfer, pledge, anticipate, or
encumber (except by reason of death) any RSU, Account or Account balance, or
other right hereunder, nor shall any such RSU, Account or Account balance, or
other right be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of Participant or
any beneficiary, or to the debts, contracts, liabilities, engagements, or torts
of Participant or any beneficiary or transfer by operation of law in the event
of bankruptcy or insolvency of Participant or any beneficiary, or any legal
process.
            (e) Vesting and Forfeiture. The “Stated Vesting Date” of the RSUs
will be ________, 201_, except as otherwise provided herein, if the Participant
continues to be an employee of the Company or any of its subsidiaries or
affiliates through the Stated Vesting Date. Except to the extent set forth
herein, upon Participant’s Termination of Employment prior to the vesting of the
RSUs, all unvested RSUs shall be canceled and forfeited and Participant shall
have no further rights hereunder. If Termination of Employment is due to
Participant’s death or Disability (as defined below), a Pro Rata Portion (as
defined below) of the RSUs shall vest at the date of Termination of Employment,
and the settlement of such RSUs shall occur as promptly as practicable following
Termination, provided that, in the case of Disability, settlement shall occur at
the earlier of the Stated Settlement Date (as defined below) or six months after
Termination if the Disability does not meet the definition of “Disabled” in
Section 409A(a)(2)(C) of the Internal Revenue Code (the “Code”), if applicable.

3



--------------------------------------------------------------------------------



 



  (f)   Certain Definitions. The following definitions apply for purposes of
this Agreement:     (i)   “Disability” means (A), if Participant has an
Employment Agreement defining “Disability,” the definition under such Employment
Agreement, or (B), if Participant has no Employment Agreement defining
“Disability,” Participant’s incapacity due to physical or mental illness
resulting in Participant’s absence from his or her duties with the Company or
any of its subsidiaries or affiliates on a full-time basis for 26 consecutive
weeks, and, within 30 days after written notice of termination has been given by
the Company, Participant has not returned to the full-time performance of his or
her duties.     (ii)   “Pro Rata Portion” means a fraction the numerator of
which is the number of days that have elapsed from the Grant Date to the date of
Participant’s Termination of Employment and the denominator of which is the
number of days from the Grant Date to the Stated Vesting Date.     (iii)  
“Termination of Employment” means Participant’s termination of employment with
the Company or any of its subsidiaries or affiliates in circumstances in which,
immediately thereafter, Participant is not employed by the Company or any of its
subsidiaries or affiliates. Service as a non-employee director shall not be
treated as employment for purposes of this Agreement.

4.   Settlement of RSUs.

          (a) Settlement Date. Vested RSUs will be settled by delivery of one
share of Common Stock for each RSU, together with dividend equivalent amounts
payable under Section 2(c). Such settlement will occur as of earlier of (i)
_______, 201_ (the “Stated Settlement Date”), and (ii) the applicable date under
Section 2(e). Delivery of shares in settlement of RSUs will take place as
promptly as practicable after the settlement date.
          (b) Certain Limitations to Ensure Compliance with Code Section 409A.
For purposes of this Agreement, references to a term or event (including any
authority or right of the Company or Participant) being “permitted” under Code
Section 409A mean that the term or event will not cause Participant to be liable
for payment of interest or a tax penalty under Section 409A. The provisions of
the 1996 Plan and other provisions of this Agreement notwithstanding, the terms
of the RSUs, including any authority of the Company and rights of Participant,
shall be limited to those terms permitted under Section 409A, and any terms not
permitted under Section 409A shall be automatically modified and limited to the
extent necessary to conform with Section 409A. For this purpose, the Company
shall have no authority to accelerate distributions relating to RSUs in excess
of the authority permitted under Section 409A, and, if the timing of any
distribution in settlement of RSUs would result in Participant’s constructive
receipt of income relating to the RSUs prior to such distribution, the date of
distribution will be the earliest date after the specified date of distribution
that distribution can be effected without resulting in such constructive receipt
(thus, for example, any distribution in settlement of RSUs subject to
Section 409A(a)(2)(A)(i) (separation from service) shall not occur earlier than
the earliest time permitted under Section 409A(a)(2)(B)(i) and other applicable
provisions of Section 409A).
          (c) Delivery of Common Stock. Whenever Common Stock is to be delivered
hereunder, the Company shall deliver to Participant or Participant’s Beneficiary
one or more certificates representing the shares of Common Stock, registered in
the name of Participant, the Beneficiary, or in such other form of registration
as instructed by Participant, except that the Company may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by Participant and by the Company with all applicable federal and state
securities and other laws and regulations. The Company may determine the manner
in which fractional shares of Common Stock shall be dealt with upon settlement
of RSUs; provided, however, that no certificate shall be issued representing a
fractional share. If there occurs any delay between the settlement date and the
date shares are issued or delivered to Participant, a cash amount equal to any
dividends or distributions the record date for which fell between the settlement
date and the date of issuance or delivery of the shares shall be paid to
Participant together with the delivery of the shares.

4



--------------------------------------------------------------------------------



 



5.   Tax Withholding.

          The Company shall withhold from the shares deliverable in settlement
of RSUs (including a deferred settlement) the number of shares having an
aggregate Fair Market Value equal to the mandatory withholding requirements, but
rounded down to the nearest whole share, unless Participant has made other
arrangements approved by the Human Resources Department in advance of settlement
to make payment of such withholding amounts. Unless otherwise determined by the
Company, if settlement of the RSUs does not also take place at that vesting date
then no such share withholding will take place to satisfy any FICA requirements
applicable at that vesting date and Participant will be required to pay any such
FICA withholding in cash.

6.   Miscellaneous.

          (a) Binding Effect; Written Amendments. The terms and conditions set
forth in this document shall be binding upon the heirs, executors,
administrators and successors of the parties. The Award Certificate and this
document constitute the entire agreement between the parties with respect to the
RSUs and supersedes any prior agreements or documents with respect thereto. No
amendment, alteration, suspension, discontinuation or termination of this
document which may impose any additional obligation upon the Company or
materially impair the rights of Participant with respect to the RSUs shall be
valid unless in each instance such amendment, alteration, suspension,
discontinuation or termination is expressed in a written instrument duly
executed in the name and on behalf of the Company and, if Participant’s rights
are materially impaired thereby, by Participant.
          (b) No Promise of Employment. The RSUs and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Participant has a right to continue as an officer, employee or
director of the Company or its subsidiaries for any period of time, or at any
particular rate of compensation.
          (c) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws (but not the law of
conflicts of laws) of the State of North Carolina and applicable federal law.
          (d) Unfunded Obligations. The grant of the RSUs and any provision for
distribution in settlement of Participant’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant’s entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.
          (e) Notices. Any notice to be given the Company under this Agreement
shall be addressed to the Company at its principal executive offices, in care of
the Vice President — Human Resources, and any notice to Participant shall be
addressed to Participant at Participant’s address as then appearing in the
records of the Company.
          (f) Shareholder Rights. Participant and any beneficiary shall not have
any rights with respect to shares (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares as specified
herein.

5